Citation Nr: 1028862	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to April 1975 
and from May 1975 to May 1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Officer (RO) in Columbia, South Carolina.

In May 2006 the Veteran and his spouse presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that testimony is of record.

When this case was last before the Board in March 2009, it was 
decided in part and remanded in part.  The case has now been 
returned to the Board for further appellate action.


FINDING OF FACT

A chronic headache disorder was not present in service, and the 
Veteran's current headaches are not etiologically related to 
active service.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a headache disorder.  
The Board will initially discuss certain preliminary matters and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the disability rating and effective date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided adequate VCAA notice by letters mailed 
in April 2004, March 2006, and November 2007. Although the 
Veteran was not provided complete notice until after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In 
this regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim.  There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency would have 
been different had complete VCAA notice been provided at an 
earlier time.

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records.  
In addition, a lay statement from the Veteran's wife has been 
submitted.  Moreover, the Veteran has recently been afforded an 
appropriate VA examination that fully responds to the Board's 
remand instructions.  The Board accordingly finds the originating 
agency has substantially complied with the Board's remand 
directives.  Dymant v. West, 13 Vet. App. 141, 146-47 (1999). 

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claim 
were insignificant and nonprejudicial to the Veteran.

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

Service treatment records indicate that the Veteran received 
treatment in April 1976 for reported intermittent bifrontal 
headaches.  It was noted the Veteran had a minor head injury five 
days prior due to an automobile accident, and it was noted that 
his reported symptoms began shortly afterwards.  The Veteran was 
assessed as having probable "post-concussional" syndrome.  An 
April 1976 electroencephalogram (EEG) was normal.  Service 
treatment records are subsequently silent for any complaint of 
headaches.  On the May 1981 separation examination, the Veteran 
was noted to have had a normal clinical evaluation of the head 
and neurologic system.

In June 2004, the Veteran's wife submitted a statement indicating 
that she had known the Veteran for 23 years and had been married 
to him for 20 years.  She began being aware of the Veteran's 
problems with headaches 10 years prior to the letter (i.e., 
approximately 1994).  The Veteran did not seek treatment because 
they did not have health insurance.

The Veteran was afforded a VA examination in September 2004.  At 
the time of the examination, the Veteran reported that, following 
his in-service motor vehicle accident in 1976, he began having 
frequent headaches, now occurring almost daily and lasting a few 
hours at a time.  Objective neurological examination was grossly 
normal.  The examiner did not express any opinion regarding the 
existence or etiology of a current headache disorder.  However, 
the examiner issued an addendum opinion in May 2007 stating that 
given the absence of documentation of the occurrence of headaches 
in service it is not likely that the Veteran's current  headaches 
were caused by the in-service motor vehicle accident. 

A September 2004 VA computed tomography (CT) scan of the head was 
unremarkable.  In October 2004 the Veteran reported having a 
headache for about 20 years after being in a car accident; the 
clinical impression was "chronic headaches."  Thereafter, the 
Veteran had a VA neurology consult in December 2004 for a 
complaint of headaches in which he described headaches beginning 
25 years before with a car accident in which he passed out for an 
unknown period; the clinician's impression was migraine 
headaches. 

A December 2004 EEG report by the Medical University of South 
Carolina was normal for age in the awake, drowsy and sleep 
states. 

A VA primary care clinic (PCC) note in February 2005 shows the 
Veteran presented complaining of headaches ever since his 
accident in active service.  Neurology clinic follow-up in June 
2005 noted a clinical impression of migraine headaches, which was 
continued in a more detailed VA neurology note in October 2005.  
In February 2006 a VA neurologist noted an impression of poorly-
controlled chronic daily headaches on top of well-controlled 
migraine headaches.  In April 2006 the Veteran's PCC recommended 
lifestyle changes to control the headaches (abstain from smoking 
and drinking, increase rest and water intake, increase exercise).   

The Veteran testified before the Board in May 2006 that after he 
was injured in the motor vehicle accident in service he began to 
experience headaches "real bad" and that he currently suffered 
from headaches.  He stated he was currently being treated by VA 
for migraine headaches.

In October 2006 the Veteran reiterated at the VA neurology clinic 
that he had had headaches since the early 1970s after his 
automobile accident; "I've had the same headache for years."  
The physician's impression was mixed chronic daily headaches with 
migrainous components.  Etiological factors included depression, 
obstructive sleep apnea, overuse of over-the-counter analgesics, 
and abuse of tobacco and alcohol.

VA magnetic resonance imaging (MRI) of the brain in December 2006 
was unremarkable.  VA treatment records through March 2009 
indicate diagnoses of chronic headaches and migraine headaches.  
Such records indicate that the Veteran reported having headaches 
since his in-service motor vehicle accident, with better control 
in recent months. 

The Veteran had a VA medical examination in November 2009.  The 
examiner reviewed the claims files and noted the Veteran's 
documented medical history in detail.  The Veteran asserted a 
history of headaches since the motor vehicle accident in 1976, 
initially intermittent but now daily.  The examiner performed a 
clinical examination, which was unremarkable for neurological 
deficits.  The examiner noted that the STRs documented complaint 
of intermittent bifrontal headaches in 1976, but noted also that 
the Veteran denied any physical defects at the time of his 
discharge from service in 1981.  Thereafter, the first indication 
of a headache disorder did not occur until 2004, 23 years after 
the Veteran's discharge from service.  In light of the lack of 
evidence connecting the Veteran's complaint of intermittent 
bifrontal headaches in 1976 to his claimed current daily 
headaches, the examiner opined it is less likely than not that 
the current chronic daily  headaches with migraine headaches are 
related to active service.

On review of the evidence above, the Board finds the Veteran's 
claimed headache disorder is not related to active service.  
Although the Veteran is shown to have had a motor vehicle 
accident in service, and is also shown to have a current headache 
disorder, there is no competent medical evidence of a 
relationship between the current disorder and active service.  In 
fact, the uncontroverted medical opinion of record, in the form 
of the November 2009 VA medical examination, asserts there is no 
relationship between the claimed disorder and active service; the 
findings of a physician are medical conclusions that the Board 
cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).

The Veteran has asserted his personal belief that his claimed 
disorder is due to active service.  However, a layperson is not 
considered capable of opining, however sincerely, in regard to 
causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 
187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Rather, it is the province of trained 
health care professionals to enter conclusions that require 
medical expertise, such as opinions as to diagnosis and 
causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board acknowledges that service connection may be established 
by a continuity of symptomatology between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is 
pertinent to a claim for service connection, if corroborated by 
medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-27 
(1993) (emphasis added).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1992), citing Wilson, supra.   Further, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may 
be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness; Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, but 
the Board cannot determine that lay evidence lacks credibility  
merely because it is unaccompanied by contemporaneous medical 
evidence; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
The Board may not ignore a veteran's testimony simply because he 
or she is an interested party and stands to gain monetary 
benefits; personal interest may, however, affect the credibility 
of the evidence; Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

In this case the Board has determined that the Veteran's account 
of chronic headaches since his accident in service is not 
credible because it is inconsistent with the totality of the 
record.  As pointed out by the VA examiner, the Veteran denied 
any current disorders at the time of his discharge from service.  
Further, the Veteran's wife asserted in her letter that she was 
not aware the Veteran had a headache disorder until approximately 
1994, by which time she had been married to the Veteran for 10 
years.  Therefore, the Board cannot find the Veteran has had a 
chronic disorder since service warranting service connection 
under 38 C.F.R. § 3.303(b).

In sum, the preponderance of the evidence establishes that a 
chronic headache disorder was not present in service and that the 
Veteran's current headaches are not etiologically related to 
service.  Therefore, service connection for a headache disorder 
must be denied


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a headache disorder is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


